IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,409




ADRIAN JABAR BENSON, Relator

v.

THE HONORABLE BARBARA ADAMICK,
DISTRICT CLERK OF MONTGOMERY COUNTY, TEXAS, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 92-11-01026 
IN THE 221ST JUDICIAL DISTRICT COURT FROM MONTGOMERY COUNTY




           Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. He contends that Respondent, the District Clerk of Montgomery County,
is violating her ministerial duty to receive and file his 11.07 petition for writ of habeas corpus.              On June 9, 2010, we held Relator’s motion for leave to file in abeyance and ordered
Respondent file a response. On July 12, 2010, we received a response in which she stated that
Relator’s writ application had been returned to Relator after Respondent voided its file stamp. 
            We grant Relator’s motion for leave to file and order that this application be filed and set for
submission to determine whether a district clerk has a ministerial duty under Article 11.07 of the
Code of Criminal Procedure to receive, file, and timely forward to this Court applications for writs
of habeas corpus when earlier writ applications in the same cause number are pending in this Court. 
The parties shall brief this issue.
            It appears that Relator is not represented by counsel. The trial court shall determine whether
Relator is indigent. If Relator is indigent and desires to be represented by counsel, the trial court shall
appoint an attorney to represent him within 15 days of the date of this order. Tex. Code Crim. Proc.
art 26.04. The trial court shall send to this Court, within 30 days of the date of this order, a
supplemental transcript containing the order appointing counsel or a statement that Relator is not
indigent. All briefs shall be filed with this Court within 60 days of the date of this order.


Filed: September 15, 2010
Do not publish